UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

MUHAMMED RAHIM,

A.K.A. ICRC N0. 10029, B01393 (ISN 10030),
Detainee, U.S. Naval Station

Guantanamo Bay, Cuba,

Petitioner,
v.

BARACK H. OBAMA, President,

ROBERT M. GATES, Secretary of Defense,

REAR ADMIRAL TOM COPERMAN,
Commander, Joint Task Force Guantanamo,

ARMY COL. BRUCE VARGO, Commander,
Joint Detention Group, Joint Task Force -
Guantanamo

Respomlents.

\/\/S€\»/S€\-/SS\-/\/S%/\/\/€€S/S

ORDER

FILED

JUL 2 7 2009

C|erk, U.S. District and
Bankruptcy Courts

Civil Acti0n N0.

09-cv-

09 1385

ln the interest of facilitating the appointment of counsel in cases of detainees at

Guantanamo, pursuant to the agreement of the Judges of this Court acting in Executive

Session, July l, 2008, it is hereby

ORDERED that the Office of the Federal Public Defender for the Northern

District of Ohio is appointed to represent the Petitioner, Muhammed Rahim (ISN 10030),

and that the individual attorneys from this Federal Defender office who will represent the

Petitioner shall file a notice of appearance and, pursuant to LCvR 83.2(€), shall be
allowed to appear in this Court as employees of the United States. Attorneys so
appointed shall, pursuant to LCVR 5.4(b), obtain a CM/ECF password from the Clerk in
order to file documents with the Court or to receive copies of opinions and orders of the

Court.

SO ORDERED.

July 27, 2009
  C -  
U

Royce C. Lamberth
Chief Judge